DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams et al. (USP 2,972,148).
Regarding claim 1, Williams discloses in figures 1-4 an horn antenna architecture that teaches: 
a low-frequency feed and a high-frequency feed embedded into the low-frequency feed (see figures 1-3 high-frequency horn 8 and low-frequency horns 2, 4; column 2 lines 60-64: "The sets of horns, namely, the first set formed by the horns 2 and 4 and the second set formed by the horns 6, 8 and 10, are shown arranged with respect to each other so that the first set transmits higher frequencies than the second set, column 2 lines 48-52: "56 and 58.The horn 8, since it lies in the path of radiation leading from guide 16 to horns 2 and 4 and cannot be energized by means which might lie in the radiation path, is therefore energized by a transverse transmission member 60 the feed of horn 8 is embedded in the feed of low-frequency horns 2 and 4), 
 The low-frequency feed comprises a plurality of low-frequency array elements arranged in an array (see figures 1-3 low-frequency horns 2 and 4), 

At least one high-frequency array element (high-frequency horn 8) is embedded into one low-frequency array elements, and 
The low-frequency array element and each high-frequency array element embedded into the low-frequency array element have a common waveguide wall (see figure 1: horn 8 has walls 40 and 42 respectively in common with horns 2 and 4).
Regarding claim 2, Williams also teach that one low-frequency array element and each high-frequency array element embedded into the one low-frequency array element are two array elements that perform feeding independently (see figure 3: separate inputs 1 and 2; input 1 feeds low-frequency horns 2 and 4; input 2 feeds high-frequency horns 2 and 4).
Regarding claim 11, Williams also teaches: an interval length between adjacent low-frequency array elements is less than an operating wavelength of the one low-frequency array element (see figures 1 -2: implicit feature as the low-frequency horns are separated by a distance equal to the length of the narrow side of the high-frequency horn 8).

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raghawan et al. (USP 4,998,113).
Regarding claim 1, Raghawan discloses in figures 1-4 a horn radiator (antenna) architecture that teaches: low frequency horn radiator (12) and high frequency horn radiator (14) (see figures 1-4, columns 2-4). From figure 3, it can be known that the low frequency and high frequency horn radiators are arranged in array.  One high frequency horn radiator is nested inside on low frequency horn radiator. The low frequency horn radiator and each high frequency horn radiator nested inside the low .
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior arts of record, considered individually or in combination, fails to fairly teach or suggest objected feature, such as: the one low-frequency array element comprises a low-frequency feeding port used for feeding, each high- frequency array element embedded into the one low-frequency array element comprises a high-frequency feeding port used for feeding, and the low-frequency feeding port of the one low-frequency array element is galvanically isolated from the high-frequency feeding port.
Claim 4 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior arts of record, considered individually or in combination, fails to fairly teach or suggest objected feature, such as: each of the one low- frequency array element and the at least one high-frequency array element embedded into the one low-frequency array element has a square aperture, each of the low- frequency feeding port and the high-frequency feeding port has a rectangular aperture, 22Attorney Docket No. 43968-1075001 / Client Ref. No. 85753032US06 and a length of a narrow aperture side of the low-frequency feeding port is less than a difference between an aperture length of the one low-frequency array element and twice of an aperture length of the at least one high-frequency array element embedded into the one low-frequency array element.

Claim 6 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior arts of record, considered individually or in combination, fails to fairly teach or suggest objected feature, such as: the second metal horn has a first side wall and a second side wall that are adjacent to each other, the first metal horn comprises a horn mouth, the second metal horn is embedded into the first metal horn, and the first side wall and the second side wall are located in the horn mouth.
Claim 7 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior arts of record, considered individually or in combination, fails to fairly teach or suggest objected feature, such as: the low-frequency feed comprises at least four first metal horns, and two adjacent first metal horns are fixedly connected.
Claim 8 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior arts of record, considered individually or in combination, fails to fairly teach or suggest objected feature, such as: end surfaces of horn mouths of the two adjacent first 
Claim 9 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior arts of record, considered individually or in combination, fails to fairly teach or suggest objected feature, such as: the two first metal horns are fixedly connected by using at least one second metal horn.
Claim 10 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior arts of record, considered individually or in combination, fails to fairly teach or suggest objected feature, such as: at least one second metal horn embedded into the first metal horns is arranged in a row along an extension 23Attorney Docket No. 43968-1075001 / Client Ref. No. 85753032US06 direction of a wide aperture side of a low-frequency feeding port of the one low- frequency array element.
Claim 12 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior arts of record, considered individually or in combination, fails to fairly teach or suggest objected feature, such as: an interval length between adjacent high-frequency array elements is less than 1/(1+sin6) times an operating wavelength of the at least one high-frequency array element embedded into the one low-frequency array element, wherein 6 is a maximum scanning angle of the high- frequency feed.
Claims 13-15 are allowable.
The following is an examiner’s statement of reasons for allowance: Claim 13 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest features, which is “a feeding tributary, wherein radio frequency switches respectively 
Claim 15 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest features, which is “a feeding tributary, wherein radio frequency switches respectively corresponding to the plurality of high-frequency array elements are disposed on the feeding tributary, and each radio frequency switch is configured to control switching of a respective high-frequency array element; wherein the dual-band microwave antenna is connected to the outdoor microwave unit by using a feeding waveguide”, structurally and functionally interconnected with other limitations in the manner as cited in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references are related to instant application subject matters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is 571 272-1807. The examiner can normally be reached on Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAM T MAI/Primary Examiner, Art Unit 2845